Exhibit 10.2

CONSENT AND FOURTH AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This CONSENT AND FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) is entered into as of April 19, 2016, by and among
OXFORD FINANCE LLC, a Delaware limited liability company with an office located
at 133 North Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as
collateral agent (in such capacity, the “Collateral Agent”), the Lenders listed
on Schedule 1.1 of the Loan Agreement (as defined below) or otherwise a party
thereto from time to time including Oxford in its capacity as a Lender and
SILICON VALLEY BANK, a California corporation with an office located at 3005
Carrington Mill Boulevard, Suite 530, Morrisville, North Carolina 27560 (each a
“Lender” and collectively, the “Lenders”), and TRANSENTERIX, INC., a Delaware
corporation (“Parent”), TRANSENTERIX SURGICAL, INC., a Delaware corporation
(“TransEnterix Surgical”), SAFESTITCH LLC, a Virginia limited liability company
(“SafeStitch”, and together with Parent and TransEnterix Surgical, “Existing
Borrowers”), and TRANSENTERIX INTERNATIONAL, INC., a Delaware corporation
(“TransEnterix International”, and together with Existing Borrowers,
individually and collectively, jointly and severally, “Borrower”), each with
offices located at 635 Davis Drive, Suite 300, Morrisville, North Carolina
27560.

RECITALS

A. Collateral Agent, Lenders and Existing Borrowers have entered into that
certain Amended and Restated Loan and Security Agreement dated as of
September 26, 2014 (as amended from time to time, including but without
limitation by that certain First Amendment to Amended and Restated Loan and
Security Agreement dated as of August 14, 2015, that certain Consent and Second
Amendment to Amended and Restated Loan and Security Agreement dated as of
September 18, 2015 and that certain Third Amendment to Amended and Restated Loan
and Security Agreement dated as of November 13, 2015, the “Loan Agreement”).

B. Lenders have extended credit to Existing Borrowers for the purposes permitted
in the Loan Agreement.

C. Existing Borrowers and Lenders desire to amend the Loan Agreement to (i) add
TransEnterix International as a “Borrower” under the Loan Agreement and
(ii) make certain other revisions as more fully set forth below.

D. TransEnterix International has created a Subsidiary, TransEnterix Europe
S.Á.R.L., a company formed under the laws of Luxembourg (“TransEnterix Europe”).

E. Borrower has requested that Collateral Agent and Lenders consent to
(i) Borrower’s formation of TransEnterix Europe and Borrower not causing
TransEnterix Europe to (a) become a co-borrower or guarantee the Obligations of
Borrower under the Loan Documents or (b) grant a continuing lien or security
interest in its assets and (ii) the TransEnterix Europe Assignment (as defined
below).

F. Collateral Agent and Lenders have agreed to such consents and to amend
certain provisions of the Loan Agreement, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

1



--------------------------------------------------------------------------------

2. Joinder.

2.1 New Borrower. TransEnterix International hereby is added as a “Borrower”
under the Loan Agreement. All references in the Agreement to “Borrower” shall
hereafter mean and include the Existing Borrowers and TransEnterix International
individually and collectively, jointly and severally; and TransEnterix
International shall hereafter have all rights, duties and obligations of
“Borrower” thereunder.

2.2 Joinder to Loan Agreement. TransEnterix International hereby joins the Loan
Agreement and each of the Loan Documents, and agrees to comply with and be bound
by all of the terms, conditions and covenants of the Loan Agreement and Loan
Documents, as if it were originally named a “Borrower” therein. Without limiting
the generality of the preceding sentence, TransEnterix International agrees that
it will be jointly and severally liable, together with Existing Borrowers, for
the payment and performance of all obligations and liabilities of Borrower under
the Loan Agreement, including, without limitation, the Obligations. Any Borrower
may, acting singly, request Credit Extensions pursuant to the Loan Agreement.
Each Borrower hereby appoints the others as agent for all purposes hereunder,
including with respect to requesting Credit Extensions pursuant to the Loan
Agreement. Each Borrower hereunder shall be obligated to repay all Credit
Extensions made pursuant to the Loan Agreement, regardless of which Borrower
actually receives said Credit Extension, as if each Borrower hereunder directly
received all Credit Extensions.

2.3 Subrogation and Similar Rights. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law and (b) any
right to require Collateral Agent or any Lender to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Collateral Agent and any Lender may each exercise
or not exercise any right or remedy it has against any Borrower or any security
it holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability. Notwithstanding any other provision
of this Amendment, the Loan Agreement, the Loan Documents or any related
documents, until the Obligations have been indefeasibly paid in full and at such
time as each Lender’s obligation to make Credit Extensions has terminated, each
Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Collateral Agent and/or Lenders under this Amendment and the Loan Agreement) to
seek contribution, indemnification or any other form of reimbursement from any
other Borrower, or any other Person now or hereafter primarily or secondarily
liable for any of the Obligations, for any payment made by Borrower with respect
to the Obligations in connection with this Amendment, the Loan Agreement or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Amendment, the Loan
Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this section shall be
null and void. If any payment is made to a Borrower in contravention of this
section, such Borrower shall hold such payment in trust for Collateral Agent,
for the ratable benefit of Lenders, and such payment shall be promptly delivered
to Collateral Agent, for the ratable benefit of Lenders, for application to the
Obligations, whether matured or unmatured.

2.4 Grant of Security Interest. To secure the prompt payment and performance of
all of the Obligations, TransEnterix International hereby grants to Collateral
Agent, for the ratable benefit of Lenders, a continuing lien upon and security
interest in all of TransEnterix International’s now existing or hereafter
arising rights and interest in the Collateral, whether now owned or existing or
hereafter created, acquired, or arising, and wherever located. TransEnterix
International further covenants and agrees that by its execution hereof it shall
provide all such information, complete all such forms, and take all such
actions, and enter into all such agreements, in form and substance reasonably
satisfactory to Collateral Agent and each Lender that are reasonably deemed
necessary by Collateral Agent or any Lender in order to grant a valid, perfected
first priority security interest to Collateral Agent, for the ratable benefit of
Lenders, in the Collateral. TransEnterix International hereby authorizes
Collateral Agent to file financing statements, without notice to Borrower, with
all appropriate jurisdictions in order to perfect or protect Collateral Agent’s
and/or any Lender’s interest or rights hereunder, including a notice that any
disposition of the Collateral, by any Borrower or any other Person, shall be
deemed to violate the rights of Collateral Agent and each Lender under the Code.

 

2



--------------------------------------------------------------------------------

2.5 Representations and Warranties. TransEnterix International hereby represents
and warrants to Collateral Agent and each Lender that all representations and
warranties in the Loan Documents made on the part of Existing Borrowers are true
and correct on the date hereof with respect to Existing Borrowers and
TransEnterix International, with the same force and effect as if TransEnterix
International were named as “Borrower” in the Loan Documents in addition to
Existing Borrowers.

3. Amendments to Loan Agreement.

3.1 Section 6.6 (Operating Accounts). Section 6.6 of the Loan Agreement is
amended by adding a new subsection 6.6(d), reading in full as follows:

“(d) Notwithstanding the foregoing provisions of this Section 6.6, TransEnterix
Europe and Vulcanos may maintain Collateral Accounts with Persons who are not
Silicon Valley Bank (or its Affiliates) and outside of the United States, and
TransEnterix Europe and Vulcanos shall not be required to deliver a Control
Agreement or other instrument granting Collateral Agent a lien in or control
over of any Collateral Account maintained by such Subsidiary.”

3.2 Section 7.12 (TransEnterix International). Section 7.12 of the Loan
Agreement is amended and restated as follows:

“7.12 TransEnterix International. TransEnterix International will not incur or
permit to exist any Indebtedness nor grant or permit to exist any Liens upon any
of its properties or assets, other than the SOFAR Lien and Liens permitted
pursuant to that certain Share Pledge Agreement by and between TransEnterix
International, TransEnterix Europe, and Collateral Agent, dated as of April 19,
2016, nor engage in any operations, business or activity other than (i) owning,
directly or indirectly, at all times exactly one hundred percent (100%) of the
issued and outstanding capital stock, membership units or other securities of
TransEnterix Europe and Vulcanos, and (ii) performing administrative, governance
and supervisory functions in connection with the operation of the business of
its Subsidiaries, including making Investments in TransEnterix Europe and
Vulcanos as contemplated by clause (f) of the definition of Permitted
Investments.”

3.3 Section 7.13 (TransEnterix International/TransEnterix Europe/Vulcanos
Assets). Section 7.13 of the Loan Agreement is amended and restated as follows:

“7.13 TransEnterix International/TransEnterix Europe/Vulcanos Assets. Permit the
aggregate value of cash maintained by TransEnterix International, TransEnterix
Europe, and Vulcanos to exceed One Million Dollars ($1,000,000.00) at any time.”

3.4 Section 13.1 (Definitions). The following definitions are hereby amended and
restated in or added to Section 13.1 of the Loan Agreement as follows:

“Existing Borrower” means each of TransEnterix, Inc., a Delaware corporation,
TransEnterix Surgical, Inc., a Delaware corporation, and SafeStitch LLC, a
Virginia limited liability company.

“Shares” is one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
or Borrower’s Subsidiary, in any Subsidiary; provided, however, (i) with respect
to TransEnterix Europe, “Shares” shall mean only sixty five percent (65%) of the
issued and outstanding capital stock, membership units or other securities owned
or held of record in TransEnterix Europe and (ii) “Shares” shall not include any
of the issued and outstanding capital stock, membership units or other
securities of Vulcanos.

 

3



--------------------------------------------------------------------------------

SOFAR Lien” means that certain lien on ten percent (10%) of the ownership
interest of Vulcanos in accordance with the terms of that certain Quota Pledge
Agreement by and between TransEnterix International and SOFAR, S.p.A., an
Italian societa’ per azioni having its registered office in Milan, Italy
(“SOFAR”) dated as of September 18, 2015 and pursuant to the terms of the
Acquisition Agreement, or any successor lien on ten percent (10%) of the
ownership interest of Vulcanos granted by TransEnterix Europe to SOFAR in
connection with the TransEnterix Europe Assignment.

“TransEnterix Europe” means TransEnterix Europe S.Á.R.L. a company formed under
the laws of Luxembourg.

“TransEnterix Europe Assignment” means TransEnterix International assigning,
contributing or otherwise conveying all of its ownership interests in Vulcanos
to TransEnterix Europe pursuant to documents in form and substance reasonably
satisfactory to Collateral Agent and Lenders such that after giving effect to
such transaction, Vulcanos is a wholly-owned Subsidiary of TransEnterix Europe.

3.5 Section 13.1 (Definitions). A new clause (m) is hereby added to the
definition of “Permitted Indebtedness” in Section 13.1 of the Loan Agreement as
follows:

“(m) TransEnterix, Inc.’s Indebtedness to Fondo Pegasus pursuant to that certain
guaranty by TransEnterix, Inc. in favor of Fondo Pegasus, in form and substance
satisfactory to Collateral Agent and Lenders, in an aggregate amount up to the
lesser of (i) Two Hundred Sixty Thousand Euros (€260,000.00), plus VAT, per year
and (ii) the aggregate outstanding amount owning by Vulcanos to Fondo Pegasus
pursuant to that certain Property Lease Agreement between Fondo Pegasus and
Vulcanos, in form and substance satisfactory to Collateral Agent and Lenders.”

3.6 Section 13.1 (Definitions). Clause (f) of the definition of “Permitted
Investments” in Section 13.1 of the Loan Agreement is hereby amended and
restated as follows:

“(f) Investments by (i) a Borrower in an Existing Borrower, (ii) by a Borrower
in Subsidiaries not an Existing Borrower not to exceed Fifty Thousand Dollars
($50,000.00) in the aggregate in any fiscal year, provided that Borrower may
make Investments in TransEnterix Europe and Vulcanos (directly or indirectly
through TransEnterix International) up to Three Million Dollars ($3,000,000.00)
in the aggregate in any fiscal quarter, and (iii) by Subsidiaries not a Borrower
in an Existing Borrower.”

3.7 Exhibit A to the Loan Agreement is replaced with Exhibit A attached hereto.

3.8 Exhibit C to the Loan Agreement is replaced with Exhibit C attached hereto.

3.9 Exhibit D to the Loan Agreement is replaced with Exhibit D attached hereto.

4. Consent. Collateral Agent and Lenders hereby consent to (i) Borrower’s
creation of TransEnterix Europe and Borrower not causing TransEnterix Europe to
(a) become a co-borrower or guarantee the Obligations of Borrower under the Loan
Documents or (b) grant a continuing lien or security interest in its assets,
provided that Borrower is otherwise in full compliance with Section 6.12 of the
Loan Agreement, and (ii) the TransEnterix Europe Assignment.

5. Limitation of Amendment.

5.1 The amendments and consent set forth in Sections 3 through 4 above are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Collateral Agent or any Lender
may now have or may have in the future under or in connection with any Loan
Document.

 

4



--------------------------------------------------------------------------------

5.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

6. Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

6.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (b) no Event of
Default has occurred and is continuing;

6.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

6.3 The organizational documents of Borrower delivered to Collateral Agent and
Lenders on the First Amendment Effective Date remain true, accurate and complete
and have not been amended, supplemented or restated and are and continue to be
in full force and effect;

6.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

6.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

6.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

6.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders, in form and substance
satisfactory to Collateral Agent and each Lender, such documents, and completion
of such other matters, as Collateral Agent and each Lender may reasonably deem
necessary or appropriate, including, without limitation:

 

  (a) this Amendment by each party hereto;

 

  (b) the Operating Documents of TransEnterix International and good standing
certificates of TransEnterix International certified by the Secretary of State
of TransEnterix International’s state of organization and each state in which
TransEnterix International is qualified to conduct business, each good standing
certificate to be dated no earlier than thirty (30) days prior to the date of
this Amendment;

 

5



--------------------------------------------------------------------------------

  (c) certified copies, dated as of a recent date, of financing statement
searches, as Collateral Agent shall request, accompanied by such written
evidence (including any UCC termination statements) as Collateral Agent requests
that the Liens indicated in any such financing statements either constitute
Permitted Liens or have been terminated or released;

 

  (d) Corporate Borrowing Certificate from TransEnterix International;

 

  (e) amended and restated Secured Promissory Notes;

 

  (f) the Luxembourg share pledge agreement and any other documents and the
completion of such other matters in connection therewith;

 

  (g) completed Perfection Certificate for each of Parent, TransEnterix
International, and TransEnterix Europe;

 

  (h) evidence that the insurance policies required by Section 6.5 of the Loan
Agreement are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses or endorsements in favor
of Collateral Agent, for the ratable benefit of the Lenders; and

 

  (i) Borrower’s payment of all Lenders’ Expenses incurred through the date of
this Amendment.

[Balance of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER: TRANSENTERIX, INC. By  

/s/ Joseph P. Slattery

Name:   Joseph P. Slattery Title:   Executive Vice President TRANSENTERIX
SURGICAL, INC. By  

/s/ Janet Jamiolkowski

Name:   Janet Jamiolkowski Title:   Vice President, Finance SAFESTITCH LLC By:  
TransEnterix, Inc., its sole member By  

/s/ Joseph P. Slattery

Name:   Joseph P. Slattery Title:   Executive Vice President TRANSENTERIX
INTERNATIONAL, INC. By  

/s/ Joseph P. Slattery

Name:   Joseph P. Slattery Title:   Executive Vice President

[Signature Page to Consent and Fourth Amendment to Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

COLLATERAL AGENT AND LENDER: OXFORD FINANCE LLC By  

/s/ Mark Davis

Name:   Mark Davis Title:   Vice President-Finance, Secretary & Treasurer
LENDER: SILICON VALLEY BANK By  

/s/ James Callavaro

Name:   James Callavaro Title:   Vice President

[Signature Page to Consent and Fourth Amendment to Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Description of Collateral

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as set forth below),
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts, all
certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), securities and all other investment
property (except as set forth below), supporting obligations, and financial
assets, whether now owned or hereafter acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: (i) any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, in each case whether published or
unpublished or registered or unregistered; any patents, patent applications and
like protections, including improvements, divisions, continuations, renewals,
reissues, extensions, and continuations-in-part of the same; trademarks, trade
names, service marks, mask works, rights of use of any name, domain names, trade
dress, any applications therefor, in each case whether registered or not; and
the goodwill of the business of Borrower connected with and symbolized thereby;
know-how, operating and production manuals, trade secret rights, clinical and
non-clinical data, rights to unpatented inventions, source code, software,
processes, techniques, research, studies, algorithms, formulae, databases,
quality control procedures, technical specifications and data, sales literature,
drawings, blueprints and inventions; and any claims for damage by way of any
past, present, or future infringement of any of the foregoing (collectively, the
“Intellectual Property”); provided, however, the Collateral shall include all
Accounts, license and royalty fees and other revenues, proceeds, or income
arising out of or relating to any of the foregoing; provided that if a judicial
authority (including a U.S. Bankruptcy Court) would hold that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in such Accounts, license and royalty fees and other revenues,
proceeds, or income of Intellectual Property, then the Collateral shall
automatically, and effective as of the Effective Date, include the Intellectual
Property to the extent necessary to permit perfection of Collateral Agent’s
security interest in such Accounts, license and royalty fees and other revenues,
proceeds, or income of the Intellectual Property; (ii) any United States
intent-to-use trademark or service mark application to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark or
service mark application under applicable law, (iii) the Excluded Accounts,
(iv) more than sixty five percent (65%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by Borrower
in TransEnterix Europe, and (v) any of the issued and outstanding capital stock,
membership units or other securities of Vulcanos.

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and Lenders, Borrower has agreed not to encumber any of its Intellectual
Property.



--------------------------------------------------------------------------------

EXHIBIT C

Compliance Certificate

EXHIBIT D

Secured Promissory Note

[SECOND][AMENDED AND RESTATED] SECURED PROMISSORY NOTE

(Term [A][B][C] Loan)

 

$                        Dated:                     

FOR VALUE RECEIVED, the undersigned, TRANSENTERIX, INC., a Delaware corporation,
TRANSENTERIX SURGICAL, INC., a Delaware corporation, SAFESTITCH LLC, a Virginia
limited liability company, and TRANSENTERIX INTERNATIONAL, INC., a Delaware
corporation, each with offices located at 635 Davis Drive, Suite 300,
Morrisville, North Carolina 27560 (individually and collectively, jointly and
severally, “Borrower”) HEREBY PROMISES TO PAY to the order of OXFORD FINANCE
LLC/SILICON VALLEY BANK (“Lender”) the principal amount of                     
Dollars ($        ) or such lesser amount as shall equal the outstanding
principal balance of the Term [A][B][C] Loan made to Borrower by Lender, plus
interest on the aggregate unpaid principal amount of such Term [A][B][C] Loan,
at the rates and in accordance with the terms of the Amended and Restated Loan
and Security Agreement by and among Borrower, OXFORD FINANCE LLC, as Collateral
Agent, and the Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Maturity Date as set forth in the Loan
Agreement. Any capitalized term not otherwise defined herein shall have the
meaning attributed to such term in the Loan Agreement.

Borrower agrees to prepay any initial partial monthly interest payment from the
date the Term [A][B][C] Loan is made to Borrower under this Secured Promissory
Note (this “Note”) to the first Payment Date (“Interim Interest”) on the first
Payment Date.

Principal, interest and all other amounts due with respect to the Term [A][B][C]
Loan made to Borrower by Lender are payable in lawful money of the United States
of America to Lender as set forth in the Loan Agreement and this Note. The
principal amount of this Note and the interest rate applicable thereto, and all
payments made with respect thereto, shall be recorded by Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term [A][B][C] Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2(c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term [A][B][C] Loan, interest on the Term [A][B][C] Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.



--------------------------------------------------------------------------------

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable Lenders’ Expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Except as otherwise set forth herein, this [Second] Amended and Restated
Secured Promissory Note is intended to and does completely amend and restate,
without novation, that certain [Amended and Restated] Secured Promissory Note
issued [DATE] by [BORROWER] in favor of Lender.]

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER: TRANSENTERIX, INC. By  

 

Name:   Title:   TRANSENTERIX SURGICAL, INC. By  

 

Name:   Title:   SAFESTITCH LLC By: TransEnterix, Inc., its sole member By  

 

Name:   Title:   TRANSENTERIX INTERNATIONAL, INC. By  

 

Name:   Title:  

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

  Principal Amount   Interest Rate   Scheduled Payment
Amount   Notation By